ORDER

' PER CURIAM.
C.D.R. appeals from a judgment of the Family Court, Juvenile Division of the Circuit Court of Lincoln County adjudicating him delinquent on the charges of two counts of statutory rape in the first degree, one count of statutory sodomy in the first degree, and one count of sexual misconduct involving a child and committing him to the custody of the Division of Youth Services. We have reviewed the briefs of *52the parties and. the record on appeal and conclude the juvenile ¡court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. ' We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).